Citation Nr: 0528526	
Decision Date: 10/24/05    Archive Date: 11/01/05

DOCKET NO.  00-22 498A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to service connection for left ear hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The veteran served on active duty from March 1997 to January 
2000, and had three months and 23 days of prior active 
service, including from May 30, 1995 to July 28, 1995, as 
well as unverified reserve component service with the Army 
National Guard.  This appeal initially arose from a July 2000 
rating decision by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Lincoln, Nebraska, which, in 
pertinent part, denied entitlement to service connection for 
left ear hearing loss.  The claim was REMANDED by the Board 
of Veterans' Appeals (Board) in January 2002, July 2003, and 
in September 2004.  The claim returns to the Board following 
additional development and notification.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The Board's January 2002 Remand noted that the veteran had 
served three months, 23 days of active service prior to his 
active service from March 1997 to January 2000.  The Board 
noted that there was no evidence in the record of an attempt 
to obtain service medical records from that period of 
service, although the veteran contended that he developed 
hearing loss during or as a result of that service.  The 
Board directed that such records be sought, and that the 
veteran be afforded re-examination of his hearing after that 
development was conducted.  

On Remand, the RO determined that the veteran had served from 
May 1995 to July 1995.  However, the National Personnel 
Records Center (NPRC) indicated that it did not have service 
medical records for the veteran for that period.  No service 
medical records for that period have been obtained.

VA's attempts to obtain the veteran's service medical records 
must not end here, for the appellant's service records 
(showing dates and character of service, etc.) are records of 
a Federal agency and VA must assist him in obtaining 
information from such a source.  The microfiche records 
reflect that the veteran's May 1995 to July 1995 service was 
followed by service in the Nebraska Army National Guard.  The 
most likely source of information for service medical records 
for the missing portion of the veteran's records, since NPRC 
has indicated it has no records, is the Adjutant General's 
Office of the Nebraska Army National Guard, or U.S. Army 
Reserve Personnel Command (ARPERSCOM formerly ARPERCEN).  It 
must be reiterated that these records are important to the 
appellant's claim because he alleges his claimed disability 
arose from disease or injuries incurred during such periods.

 Given the foregoing, the Board finds that compliance with 
the prior Board Remands has not been accomplished.  A remand 
by the Board confers on the claimant, as a matter of law, the 
right to compliance with the remand orders.  Stegall v. West, 
11 Vet. App. 268 (1998).  Where the remand orders of the 
Board are not fully implemented, the Board itself errs in 
failing to insure compliance.  As such, the Board finds that 
this issue is not ready for appellate review and must be 
remanded for further development.

Any additional actions which may be required as a result of 
changes in interpretation of the VCAA issued after the date 
of this Board decision should also be completed.  See 
Disabled American Veterans, et. al. v. Secretary of 
Department of Veterans Affairs (DAV), 327 F.3d 1339 (Fed. 
Cir. 2003); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Accordingly, the case is hereby REMANDED for the following 
action:

1.  Ask the Nebraska State Adjutant 
General for the veteran's Nebraska Army 
National Guard records, and any other 
available records for the veteran.  If no 
records are obtained from the Nebraska 
Adjutant General, records should be 
sought from the United States Army 
Reserve Personnel Command (ARPERSCOM, 
formerly ARPERCEN).  If no records are 
located by ARPERSCOM, then NPRC should 
again be contacted and asked to search 
for records for the veteran.  In the next 
attempt to obtain records for the 
veteran, NPRC should be asked to search 
for any and all records for the veteran, 
including his personnel file, 
administrative records, records of 
judicial punishment, separately-filed 
psychiatric or counseling records, and 
the like.  

2.  Advise the veteran that it is his 
responsibility to identify any evidence, 
of any type, he wants VA to attempt to 
obtain.  38 U.S.C.A. §§ 5102, 5103, and 
5103A (West 2002).  Advise the veteran 
that, if there are any additional 
documents, reports, or types of records 
which might substantiate his claim, he 
should identify such records.  Any 
records of audiologic examination, 
including for education purposes, or any 
pre-service clinical records reflecting 
hearing acuity, would be relevant to the 
claim.  In any event, the veteran should 
be specifically asked to provide any 
evidence in his possession or to identify 
any evidence that might be obtained that 
might substantiate his claim on appeal.

3.  After all possible development has 
been conducted, the veteran should be 
afforded VA audiologic examination for 
the purposes of determining the 
likelihood that the veteran incurred or 
aggravated left ear hearing loss during 
military service.

4.  If the decision remains adverse to 
the veteran, he should be furnished an 
SSOC and afforded a reasonable period of 
time within which to respond thereto.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).
 
 
 
 

